798 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter David CASON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 85-1567.
United States Court of Appeals, Sixth Circuit.
July 25, 1986.

Before KENNEDY and WELLFORD, Circuit Judges, and BROWN, Senior Circuit Judge.
PER CURIAM.


1
Walter David Cason appeals from the judgment of the District Court accepting the Magistrate's Report and Recommendattion as the findings and conclusion of the Court and dismissing his Motion to Vacate, Set Aside or Correct Sentence.


2
Upon consideration of the entire record and the briefs filed herein, we find no error in the decision of the District Court and accordingly affirm the judgment of the District Court.